DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 12, 19, and 21 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Back et al. (US 7,225,908; hereinafter “Back”).

Claim 11
Back discloses (see FIG. 4) a hydrodynamic torque converter with a lock-up clutch in a form of a disk clutch (e.g., 27, 10, 10b) in a clutch space and with a piston (11) for actuating the lock-up clutch,
the lock-up clutch having an end disk (27) and a first disk carrier (13), on which the end disk (27) being radially and axially supported,
the end disk (27) being arranged on the side (right side in FIG. 4) of the lock-up clutch remote from the piston (11),
the lock-up clutch having a second disk carrier (14),
wherein a sealing element (28) is arranged on the second disk carrier (14).
a sealing gap (radial gap between 27 and 28) is formed between the end disk (27) and the sealing element (28).

Claim 12
Back discloses wherein the sealing gap (gap between 27 and 28) provides a smaller through-flow aperture for a hydraulic fluid flowing through the lock-up clutch than a gap (12 or 112) between the end disk (27) and the first disk carrier (13) (see FIGS. 4, 5a and 6; see also column 13, line 58 to column 14, line 12). It is clear from the disclosure, for example the arrows in FIG. 4 through plate 27 and the description disclosing the openings in the laminations of a clutch pack to facilitate flow through such a clutch, that the openings also apply to the lamination plate 27 or else the flow would not be directed through this plate.

Claim 19
Back discloses wherein the first disk carrier (13) is the outer disk carrier of the lock-up clutch and the second disk carrier (14) is the inner disk carrier of the lock-up clutch (see FIG. 4).

Claim 21
Back discloses wherein, radially inward relative to the lock-up clutch, an inlet opening (opening in 49; 48a, passage between piston 11 and hub 14 through which fluid flows; or apertures in inner hub 14 necessarily present for fluid to flow radially inward therethrough as illustrated) for hydraulic fluid for lubricating and/or cooling the lock-up clutch leads into the cutch space (see FIGS. 1 and 4; FIG. 1 is referenced as it renders FIG. 4 more clear with additional reference numbers).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11, 13, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindemann et al. (US 2013/0056319; hereinafter “Lindemann”) in view of Shin (WO2014157978). It is noted that reference of disclosure below to Shin is made using a machine translation of equivalent application KR 101989183B1.

Claim 11
Lindemann discloses a hydrodynamic torque converter with a lock-up clutch in a form of a disk clutch (e.g., 113, 114, 124, 134) in a clutch space and with a piston (110) for actuating the lock-up clutch,
the lock-up clutch (e.g., 113, 114, 124, 134) having an end disk (radially extending distal end of 124; and backing plate of clutch) and a first disk carrier (axially extending portion of 124), on which the end disk being radially and axially supported,
the end disk (radially extending distal end of 124; and backing plate of clutch) being arranged on the side (right side in FIG. 2) of the lock-up clutch remote from the piston (110),
the lock-up clutch having a second disk carrier (130),
wherein a sealing element (134) is arranged on the second disk carrier (130).
Lindemann does not disclose a sealing gap is formed between the end disk and the sealing element. However, Shin discloses a sealing arrangement including a sealing gap is formed between the end disk (15) and the sealing element (120 with or without tip 122) (see annotated FIGS. 4, 5, and 7).

[AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: textbox (Sealing gap)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    698
    637
    media_image1.png
    Greyscale
			
    PNG
    media_image2.png
    725
    632
    media_image2.png
    Greyscale

[AltContent: connector][AltContent: connector][AltContent: textbox (Sealing gap options)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector]
    PNG
    media_image3.png
    717
    706
    media_image3.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified the sealing arrangement of Lindemann to be substituted with the sealing element taught by Shin to avoid lubricant leakage while reducing losses from rubbing as taught by Shin (see paragraphs [0019], [0020], [0043] and [0044]).

Claim 13
Lindemann as modified discloses wherein a sealing ring (Shin, 122) is arranged in the sealing gap where the sealing element is element 120 of Shin without tip 122.

Claim 14
Lindemann as modified discloses wherein the sealing ring (Shin, 122) is held in a groove (Shin, 152) in the end disk (Shin, 15) (see Shin, FIG. 7).



Claim 19
Lindemann as modified discloses wherein the first disk carrier (axial portion of 124) is the outer disk carrier of the lock-up clutch and the second disk carrier (130) is the inner disk carrier of the lock-up clutch (see FIG. 2).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindemann in view of Shin as set forth in the rejection of claim 11, and further in view of Kawai et al. (WO 2013/069595; hereinafter “Kawai”).

Claim 20
Lindemann does not disclose wherein the sealing element is pressed or clamped onto the second disk carrier. However, Kawai discloses that a sealing element (14) can be press fit onto one of the two interacting surfaces (2a). It would have been obvious to one having ordinary skill in the art before the effective filing date to have further modified the sealing element so that the non-sliding surfaces were press-fit into/onto one another since this is a simple manufacturing process that reduces the number of manufacturing steps relative to other methods of attachment.

Allowable Subject Matter
Claims 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With reference to claim 15, the prior art does not disclose or render obvious a torque converter comprising the combination of features “wherein the sealing element extends axially between clutch disks of the lock-up clutch and the second disk carrier, and the sealing element is shaped such that a radial distance between the clutch disks and the sealing element varies along this axial extension.” In particular, the prior art sealing elements do not include a portion extending axially between the disks and carrier for which the radial distance to the disks varies in the axial direction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY A FLUHART/Primary Examiner, Art Unit 3659